Citation Nr: 0310274	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  00-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar pain syndrome of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chronic low back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran and his representative 
appeared before a Veterans Law Judge at a hearing at the RO 
in February 2002.


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant of information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5100 et seq.; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the most recent VA examination was conducted in July 
2000.  At his February 2002 hearing, the veteran testified 
that his left and right knee and back disorders have worsened 
since examination.  Moreover, at his hearing, the veteran 
testified that he received ongoing treatment at the VA 
Medical Center (VAMC) in Biloxi, Mississippi.  However, the 
most recent records were dated in December 2001.  Under VCAA, 
VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disabilities.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right and 
left knee disorders and his back disorder 
since 1998.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should obtain the veteran's 
outpatient, clinical, treatment, X-ray 
records from the Biloxi, MS VAMC from 
December 2001 to present.  

3.  After completion of 1 and 2 above, 
the veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected left knee retropatellar 
pain syndrome, right knee retropatellar 
pain syndrome, and chronic low back pain.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should provide ranges of motion of left 
and right knee and the lumbar spine.  The 
examiner should address with each 
disability the evidence of pain, weakened 
movement, excess fatigability, or 
incoordination and determine the level of 
associated functional loss in light of 38 
C.F.R. § 4.40 (2002), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All special studies and tests should be 
performed.

4.   The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 200w) are 
fully complied with and satisfied.  

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




